            Case 3:19-cv-00807-M Document 1-1 Filed 04/01/19                Page 1 of 1 PageID 8
                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 45.30.78.146

ISP: AT&T Internet Services
Physical Location: Dallas, TX



Hit Date UTC            File Hash                                        Title
01/21/2019 19:04:46     F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319         Moving Day Sex

12/23/2018 15:10:58     6A6FC9C13F279FA51EE7F3658A3296F273C7089D         Sexy Surfing Lessons

12/22/2018 00:01:16     7E257EBFF8E251B8C7D5B64CE6A7218C3EEF66D8         Sex And Fashion A Threeway Project

12/22/2018 00:00:51     C72370F9777E4BC5700A0E96C2EDAB284AA8501F         Hot Fucking with Sexy Sybil and Jake

12/22/2018 00:00:39     40C4DBCA9FD987613EA49BB71233369C1172974A         Sunset Love

12/22/2018 00:00:26     0795957EB77B0C2ECD7C669292F5FD28BC3629CA         Four Way In 4K

11/23/2018 20:23:20     B198F375167D013B71083DEE646A17D990D51A10         Red Hot Christmas

11/23/2018 20:13:27     E0F5AE588A3EB396863483FB8FD6AF8B15C29723         Cum In For An Orgy

11/23/2018 20:11:18     270330701EEC1161D7229136BB938DA1D8ABDF55 18 Year Old Models First Time Threesome

03/28/2018 23:28:48     F5DEBA34FDF5ED134B2EB2459308435806834822         Rose Petals

11/08/2017 21:02:52     8EF3922426D4733FB2D6F9DFD544C151A1B85222         Hot Euro Brunettes

10/20/2017 17:49:48     3F699C66204765FB55BACE4B66B2EFC9B2246426         Triple Blonde Fantasy


Total Statutory Claims Against Defendant: 12




                                                  EXHIBIT A
NTX6
